887 F.2d 1081Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Walter V. STOWARS, Petitioner,v.DIRECTOR, OFFICE OF WORKERS COMPENSATION PROGRAMS;Bethlehem Steel Corporation, Respondents.
No. 87-2540.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 21, 1989.Decided:  Oct. 2, 1989.

Walter V. Stowars, petitioner pro se.
Samuel Jay Oshinsky, Donald Steven Shire (United States Department of Labor), for Respondent Director, Office of Workers Compensation Programs.
Michael Walter Prokopik (Semmes, Bowen & Semmes), for respondent Bethlehem Steel Corporation.
Before K.K. HALL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Walter Stowars appeals the decision of the Benefits Review Board (BRB) that denied him benefits under the Longshore and Harbor Workers' Compensation Act, 33 U.S.C. Sec. 901 et seq.    Our review of the record discloses that there is no error of law and that the findings of the Administrative Law Judge are supported by substantial evidence.  Thus, there is no basis to reverse the BRB's decision.    See John T. Clark & Son v. Benefits Review Board, 621 F.2d 93, 95 n. 3 (4th Cir.1980).    See also Newport News Shipbuilding and Dry Dock Co. v. Tann, 841 F.2d 540 (4th Cir.1988).  Accordingly, we affirm on the reasoning of the BRB (BRB-83-1886-BLA Jan. 16, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented on the record before this Court and argument will not aid the decisional process.


2
AFFIRMED.